Name: Commission Regulation (EC) No 196/97 of 31 January 1997 laying down detailed rules for the application of Council Regulation (EC) No 2184/96 concerning imports into the Community of rice originating in and coming from Egypt
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product;  Africa
 Date Published: nan

 1.2.1997 EN Official Journal of the European Union L 31/53 COMMISSION REGULATION (EC) No 196/97 of 31 January 1997 laying down detailed rules for the application of Council Regulation (EC) No 2184/96 concerning imports into the Community of rice originating in and coming from Egypt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2184/96 of 28 October 1996 concerning imports into the Community of rice originating in and coming from Egypt (1), and in particular Article 2 thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (2), and in particular Article 11 thereof, Whereas Regulation (EC) No 2184/96 provides that customs duties calculated in accordance with Article 11 of Regulation (EC) No 3072/95 are to be reduced by an amount equal to 25 % of the value of those duties within the limits of an annual volume of 32 000 tonnes; whereas that quantity includes all types of rice regardless of their level of processing; whereas it is therefore necessary to open the quota and to lay down certain rules for its management; Whereas, with a view to guaranteeing proper administration of the measures, special rules should be laid down regarding the submission of applications and the issuing of licences; whereas those rules will either supplement or derogate from the provisions of Commission Regulation (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 2402/96 (4); Whereas, following Council approval of Regulation (EC) No 2184/96, Commission Regulation (EEC) No 2942/73 of 30 October 1973 on detailed rules for the application of Council Regulation (EEC) No 2412/73 concerning imports of rice from the Arab Republic of Egypt (5) as last amended by Regulation (EC) No 1373/96 (6), should be repealed; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 A tariff quota per marketing year of 32 000 tonnes of rice falling within CN code 1006 originating in and coming from Egypt, benefiting from a reduction in customs duties of an amount equal to 25 % of the value of those duties as calculated in accordance with Article 11 of Regulation (EC) No 3072/95, shall be opened in accordance with the provisions of this Regulation. Article 2 1. Applications for import licences shall be for a quantity not less than 100 tonnes and not more than 1 000 tonnes of rice. 2. Applications for import licences shall be accompanied by:  proof that the applicant is a natural or legal person who has carried out a commercial activity in the rice sector for at least 12 months and who is registered in the Member State in which the application is submitted,  proof that a security of ECU 5 per tonne has been lodged with the competent authority of the Member State concerned to establish the good faith of the applicant. Article 3 1. The licence application and the import licence shall contain the following indications and be subject to the following conditions: (a) in boxes 7 and 8, the word Egypt must be indicated and yes must be marked with a cross; (b) in box 24, one of the following entries must be given:  Derecho de aduana reducido de 25 % [Reglamento (CE) no 196/97]  Told nedsat med 25 % (Forordning (EF) nr. 196/97)  Um 25 % ermÃ ¤Ã igter Zollsatz (Verordnung (EG) Nr. 196/97)  Ã Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 25 % [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 196/97]  Reduced duty by 25 % (Regulation (EC) No 196/97)  Droit rÃ ©duit de 25 % [RÃ ¨glement (CE) no 196/97]  Dazio ridotto del 25 % [Regolamento (CE) n. 196/97]  Douanerecht verminderd met 25 % (Verordening (EG) nr. 196/97)  Direito reduzido em 25 % [Regulamento (CE) n.o 196/97]  Tulli, jota on alennettu 25 % (Asetus (EY) N:o 196/97)  Tullsatsen nedsatt med 25 % (FÃ ¶rordning (EG) nr 196/97) (c) notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88, the quantity entered for free circulation may not exceed that entered in boxes 17 and 18 of the import licence. The figure 0 shall accordingly be entered in box 19 of the licence; (d) notwithstanding Article 9 of Regulation (EEC) No 3719/88, the rights arising from import licences shall not be transferable. 2. Notwithstanding Article 10 of Commission Regulation (EC) No 1162/95 (7), the amount of the security in respect of the import licences shall be equal to 25 % of the value of the customs duties calculated in accordance with Article 11 of Regulation (EC) No 3072/95 applicable on the date of the application. 3. Eligibility for the reduction in duties referred to in Article 1 shall be conditional upon the presentation at the time of entry for free circulation of a transport document and an EUR 1 movement certificate, in accordance with the provisions of Protocol 2 to the cooperation agreement, issued in Egypt and relating to the lot in question. Article 4 1. On the day on which licence applications are lodged, the Member States shall inform the Commission's departments by telex or fax of the quantities by CN code for which import licences have been applied for and the names and addresses of the applicants. 2. Import licences shall be issued on the 11th working day following that on which the application was lodged provided that the quantity specified in Article 1 is not reached. Notwithstanding Article 6(1) of Regulation (EC) No 1162/95, the period of validity of the import licences shall be limited to the end of the month following that in which the licence was issued, in accordance with Article 21 (1) of Regulation (EEC) No 3719/88. 3. On the day on which the quantities applied for exceed that specified in Article 1 the Commission shall set a single percentage reduction in the quantities requested and shall notify the Member States of this decision within 10 working days of the day on which applications were lodged. 4. If the quantity for which the import licence is issued is less than the quantity applied for, the amount of the security referred to in Article 3 (2) shall be reduced proprotionately. 5. The security of good faith referred to in the second indent of Article 2 (2) shall be released when the licence is issued. Article 5 Member States shall notify the Commission by telex or fax: (a) within two working days following issue, of the quantities for which licences have been issued, specifying date and name and address of holder, (b) on the last working day of the following month, of the quantities by CN code actually entered for free circulation during each month. The above information must be notified in the same way but separately from information on the other import licence applications in the rice sector. Article 6 Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 7 Regulation (EEC) No 2942/73 is hereby repealed. Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1997. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 292, 15. 11. 1996, p. 1. (2) OJ No L 329, 30. 12. 1995, p. 18. (3) OJ No L 331, 2. 12. 1988, p. 1. (4) OJ No L 327, 18. 12. 1996, p. 14. (5) OJ No L 302, 31. 10. 1973, p. 1. (6) OJ No L 178, 17. 7. 1996, p. 5. (7) OJ No L 117, 24. 5. 1995, p. 2.